Citation Nr: 1413372	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-46 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for dermatitis with folliculitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from November 1987 to September 1999 and from October 2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 and issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a May 2012 decision, the Board denied the Veteran's petition to reopen a claim of entitlement to service connection for chronic diarrhea and denied a rating in excess of 30 percent for dermatitis with folliculitis.  The Board also granted service connection for posttraumatic stress disorder (PTSD) and reopened a claim of entitlement to service connection for a back disorder.  Such decision remanded the issues of entitlement to service connection for a back disorder, erectile dysfunction, bilateral hearing loss, tinnitus, residuals of cold injury to the bilateral feet, and gout; entitlement to increased ratings for varicose veins of the bilateral lower extremities and bilateral plantar fasciitis; and entitlement to special monthly compensation based on loss of use of the feet.

The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision in which the Board's denial of the Veteran's petition to reopen a claim of entitlement to service connection for chronic diarrhea was affirmed, and the Board's denial of a rating in excess of 30 percent for dermatitis with folliculitis was vacated and remanded.  Therefore, the latter issue returns to the Board for further appellate review.

However, with respect to the remanded issues, the ordered development has not yet been completed and they have not been recertified to the Board.  Therefore, they are not properly before the Board at this time.   Additionally, the RO issued a rating decision in June 2012 in which the Board's award of service connection for PTSD was effectuated and an initial rating of 70 percent, effective February 14, 2006, was assigned.  

The Board's May 2012 decision also referred the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, the June 2012 rating decision noted that such issue was being deferred pending additional development.  However, it does not appear that such issue has been adjudicated by the RO as of yet.  Likewise, in an October 2011 statement, the Veteran claimed entitlement to service connection for residuals of cold injury to the bilateral hands and, in a September 2012, statement he filed a claim for an increased rating for residuals of an amputation injury to the right middle (long) finger.  Finally, in September 2013, the Veteran filed a petition to reopen a claim of entitlement to service connection for diarrhea, as secondary to PTSD.  These issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of additional treatment records dated subsequent to the October 2011 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In this regard, the Board notes that the RO has not yet had an opportunity to consider such newly received evidence in connection with the Veteran's claim for an increased rating for his dermatitis with folliculitis.  However, as his claim is being remanded, the RO will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As noted by the Court in the July 2013 Memorandum Decision, the May 2012 Board decision denying a rating in excess of 30 percent for dermatitis with folliculitis relied, in part, upon an August 2008 VA examination.  The Court determined that the Board failed to provide adequate reasons and bases for its decision.  In this regard, the Court noted that the Board did not discuss the VA examiner's statement that the Veteran had a skin problem almost all over his body.  In addition, the Board did not discuss a March 2006 ER assessment that the Veteran was on Hydrocortisone ointment.  The Court ultimately concluded that the Board failed to properly consider the Veteran's statements that his dermatitis with folliculitis affects more than 40 percent of his body and requires the use of corticosteroids since March 2006.  Moreover, the Board notes that the August 2008 VA examination was performed over 5 years ago.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his dermatitis with folliculitis.  In this regard, the VA examiner must discuss all areas of the Veteran's body that is affected by his dermatitis with folliculitis, to include the percentage affected during non-flare-ups and flare-ups, as well as whether systemic therapy such as corticosteroids or other immunosuppressive drugs are necessary for the treatment of such disability.  

The Board also finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  As indicated by a June 2012 deferred rating decision, the Veteran is in receipt of SSA disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Also, while on remand, the Veteran should be requested to identify any outstanding VA or non-VA treatment records referable to his dermatitis with folliculitis.  After securing any necessary authorization from him, the RO should obtain all identified treatment records for consideration in his appeal.  

Finally, as noted in the Introduction, additional evidence has been associated with the record, to include in the Veteran's paperless claims files in Virtual VA and VBMS, since the issuance of the October 2011 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's claim, the RO should consider the entirety of the evidence, to include that obtained since the issuance of the October 2011 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records referable to his dermatitis with folliculitis.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the claims file all relevant records related to the Veteran's SSA disability benefits claim, to include any treatment records upon which SSA based its decision.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

3.  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his dermatitis with folliculitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's dermatitis with folliculitis.  The examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected dermatitis with folliculitis and identify the prescribed treatment(s). He or she should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment for the period from July 2007 to the present.  In this regard, the examiner should specifically indicate whether Hydrocortisone ointment is considered a corticosteroid or an immunosuppressive drug.

The examiner should also consider the Veteran's statement at the August 2008 VA examination that the Veteran had a skin problem almost all over his body.  He/she should also discuss a March 2006 ER assessment that the Veteran was on Hydrocortisone ointment.  The examiner should also consider the Veteran's attorney's January 2014 argument that the prescription strength of his Hydrocortisone cream, at 1 percent and 2.5 percent, requires that such be considered systemic.

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence obtained since the issuance of the October 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


